Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9876614).
For claim 1, D1 discloses a method for wireless communication by a wireless communication device, the method comprising: 
generating, by a medium access control (MAC) layer of the wireless communication device, a plurality of MAC protocol data units (MPDUs), each MPDU of the plurality of MPDUs including a respective set of information bits such that the plurality of MPDUs includes a plurality of sets of information bits, respectively (FIG. 9 shows a plurality of MPDUs, the structure fields of each MPDU are sets of bits); 
inserting, by the MAC layer, a plurality of digital boundary signatures between the plurality of sets of information bits such that there is a digital boundary signature at each boundary between respective adjacent sets of information bits of the plurality of sets of information bits (FIGs. 8-16 in view of c11/23-c19/l19, such as FIG.9 shows “MPDU delimiters” indicating MPDU boundaries reading on claim limitation “digital boundary signatures”, wherein the MAC layer generates the A-MPDU/PDSUs, c13/l1-5; also FIG. 8 in view of c11/l23-32, such as “an A-MPDU includes a number of MPDU delimiters each followed by an MPDU”); 
performing, by a physical (PHY) layer of the wireless communication device, a first encoding operation on information bits of the plurality of sets of information bits (FIGs. 8-16 in view of c11/23-c19/l19, such as FIG. 9 in view of c13/45-54 “determine a number of OFDM symbols for a corresponding PHY data unit of the coded bit stream 901 based on the number of bits used by the PHY service fields 910 and 914 (i.e., “overhead” bits). In some embodiments, the AP 14 is configured to select one or more LDPC coding parameters, such as a number of LDPC codewords, a codeword size, a number of bits to be repeated, a number of bits to be punctured, or other suitable coding parameters based on the number of bits used by the PHY service fields 910 and 914”, wherein the MPDUs are encoded into coded PDSU by the PHY layer). 
generating a plurality of code blocks based on performing the first encoding operation and based on the digital boundary signatures, each code block of the plurality of code blocks including a respective set of encoded bits generated by the first encoding operation such that the plurality of code blocks includes a plurality of sets of encoded bits, respectively, and the plurality of digital boundary signatures (FIGs. 8-16 in view of c11/23-c19/l19, such as FIG. in view of c13/45-54 “determine a number of OFDM symbols for a corresponding PHY data unit of the coded bit stream 901 based on the number of bits used by the PHY service fields 910 and 914 (i.e., “overhead” bits). In some embodiments, the AP 14 is configured to select one or more LDPC coding parameters, such as a number of LDPC codewords, a codeword size, a number of bits to be repeated, a number of bits to be punctured, or other suitable coding parameters based on the number of bits used by the PHY service fields 910 and 914”); and 
transmitting, by the PHY layer, PPDU to at least one receiving device based on the plurality of sets of encoded bits and the plurality of digital boundary signatures (FIGs. 8-16 in view of c11/23-c19/l19 and Abstract, MPDUs are transmitted to a receiver, such as FIGs. 9-16 in view of c18/l32-41 “At block 1604, the first PHY data unit is transmitted over the WLAN communication channel to a second communication device, such as the client station 25-1, in an embodiment. In various embodiments and/or scenarios, the first PHY data unit is generated based on the coded bit stream 901 (FIG. 9), the coded bit stream 1001 (FIG. 10), the data field 1101 (FIG. 11), the PPDU 1200 (FIG. 12), the PSDU 1302 (FIG. 13), the MPDU 1400 (FIG. 14), and/or the PHY signal field 1500 (FIG. 15)”).
D1 does not specifically discloses transmitting a wireless packet by the PHY layer. However, a wireless packet can be a PPDU according to the specification ([0058]), and D1 discloses transmitting PPDU by PHY layer (1604 of FIG. 16 in view of FIGs. 9-16 and c18/l32-41).
Therefore, it would have been obvious to OOSA before the effective filing time of the application that D1 implicitly teaches transmitting a wireless packet by the PHY layer for the benefit of conducting wireless communications (FIG. 16 of D1).
For claim 6, D1 discloses a method for wireless communication by a wireless communication device, the method comprising: 
receiving, by a physical (PHY) layer of the wireless communication device, a wireless packet including a plurality of symbols, the plurality of symbols collectively representing a plurality of medium access control (MAC) protocol data units (MPDUs) and a plurality of digital boundary signatures, each symbol of the plurality of symbols having respective encoded bits (FIGs. 1-17 in view of c4/l6-c20/l4, such as FIGs.17 and 9-13 in view of c19/l34-l41 “At block 1702, a first PHY data unit is received, in an embodiment. The first PHY data unit has i) a first MPDU, and ii) a PHY signal field that includes a transmission version field set to indicate an initial transmission of the first MPDU” and c15/l18-l45 “FIG. 12 is a diagram illustrating an example PPDU 1200 that includes one or more signal fields to indicate MPDU (or PSDU) boundaries, in an embodiment. In the embodiment illustrated in FIG. 12, the AP 14 encodes, modulates, and packs the PSDU1 and PSDU2 for the A-MPDU 900 to obtain groups of OFDM symbols 1110 and 1112, respectively, for the PPDU 1200, as described above with respect to FIG. 1”; note that PPDU 1200 is a wireless packet); 
arranging, by the PHY layer, encoded bits of the plurality of symbols into a plurality of codewords, each codeword of the plurality of codewords including a respective set of encoded bits of the encoded bits of the plurality of symbols such that the plurality of codewords includes a plurality of sets of encoded bits (FIGs. 1-17 in view of c4/l6-c20/l4, such as FIGs. 9-13 in view of c13/45-54 “determine a number of OFDM symbols for a corresponding PHY data unit of the coded bit stream 901 based on the number of bits used by the PHY service fields 910 and 914 (i.e., “overhead” bits). In some embodiments, the AP 14 is configured to select one or more LDPC coding parameters, such as a number of LDPC codewords, a codeword size, a number of bits to be repeated, a number of bits to be punctured, or other suitable coding parameters based on the number of bits used by the PHY service fields 910 and 914”, wherein the MPDUs are encoded into coded PDSU by the PHY layer); 
 performing, by the PHY layer, a first decoding operation on the plurality of codewords that generates a plurality of decoded code blocks including the plurality of digital boundary signatures, each decoded code block of the plurality of decoded code blocks including a respective set of first decoded bits generated by the first decoding operation based on the set of encoded bits in a respective codeword of the plurality of codewords such that the plurality of decoded code blocks includes a plurality of sets of first decoded bits, respectively, and the plurality of digital boundary signatures; and performing, by the PHY layer, a second decoding operation on the plurality of sets of first decoded bits that generates second decoded bits (FIGs. 1-17 in view of c4/l6-c20/l4, such as FIGs. 17 and 9-13 in view of c19/42-46 “At block 1704, the first PHY data unit is processed to decode the first MPDU, in an embodiment. For example, in an embodiment, the client station 25-1 decodes the first PHY data unit using a PHY processing unit 200 based on a reverse process of the steps described above with respect to FIG. 2” and c13/45-54 “determine a number of OFDM symbols for a corresponding PHY data unit of the coded bit stream 901 based on the number of bits used by the PHY service fields 910 and 914 (i.e., “overhead” bits). In some embodiments, the AP 14 is configured to select one or more LDPC coding parameters, such as a number of LDPC codewords, a codeword size, a number of bits to be repeated, a number of bits to be punctured, or other suitable coding parameters based on the number of bits used by the PHY service fields 910 and 914”; first decoded bits are at PPDU bits); 
generating, by the PHY layer, a physical layer data unit that includes the second decoded bits and the plurality of digital boundary signatures, the plurality of MPDUs including the second decoded bits (FIGs. 1-17 in view of c4/l6-c20/l4, such as FIG.9 shows “MPDU delimiters” indicating MPDU boundaries reading on claim limitation “digital boundary signatures”, and FIG. 8 in view of c11/l23-32, such as “an A-MPDU includes a number of MPDU delimiters each followed by an MPDU”; second decoded bits are A-MPDU/PSDU bits); and 
performing, by a MAC layer of the wireless communication device, a third decoding operation on the plurality of MPDUs based on the plurality of digital boundary signatures, each digital boundary signature of the plurality of digital boundary signatures being at a respective boundary between respective adjacent MPDUs of the plurality of MPDUs (FIGs. 1-17 in view of c4/l6-c20/l4, such as FIG.9 shows “MPDU delimiters” indicating MPDU boundaries reading on claim limitation “digital boundary signatures”, and FIG. 8 in view of c11/l23-32, such as “an A-MPDU includes a number of MPDU delimiters each followed by an MPDU”; third decoded bits are MPDU bits).
D1 does not specifically discloses each symbol of the plurality of symbols having a respective amplitude indicating respective encoded bits. However, using amplitude to encode/decode symbols bits are well known in the art and Examiner takes an official notice on this statement. For example, LOPEZ (US 20220123901 A1) discloses it in [0054] “Examples of this technique are shown in FIG. 9 and FIG. 10. In these figures the MAC header (comprising the HARQ control bits) is contained in one LDPC codeword, which is mapped to 4-QAM modulation symbols, while the rest of code bits are mapped to 16-QAM modulation symbols”). OOSA would have been motivated to use well known technique of amplitude modulation to encoding/encoding wireless signals disclosed by D1 according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing time of the application to use amplitude to indicate encoded bits of a symbol for the benefit of reducing errors by signal interferences (c3/l58-c4/l5 of D1).
Independent claims 8 and 19 are similar to claims 1 and 6 and are rejected in similar fashions.
 As to claims 2 and 9, D1 discloses claims 1 and 8, D1 further discloses: 
performing, by the PHY layer, a second encoding operation on the plurality of code blocks, including the digital boundary signatures, that generates a plurality of respective codewords, each codeword of the plurality of codewords including the respective set 2Qualcomm Docket No. 194688 of encoded bits of the respective code block and a respective set of parity bits generated by the second encoding operation such that the plurality of codewords includes the plurality of sets of encoded bits and a plurality of sets of parity bits, respectively; and
arranging, by the PHY layer, the plurality of sets of encoded bits, the plurality of digital boundary signatures, and the plurality of sets of parity bits into a plurality of symbols, each symbol having an amplitude based on respective encoded bits, of the plurality of sets of encoded bits, arranged in the symbol; and 
wherein transmitting the wireless packet to at least one receiving device comprises transmitting the plurality of symbols (FIGs. 1-17 in view of c4/l6-c20/l4, such as FIG.9 in view of c13/45-54 “determine a number of OFDM symbols for a corresponding PHY data unit of the coded bit stream 901 based on the number of bits used by the PHY service fields 910 and 914 (i.e., “overhead” bits). In some embodiments, the AP 14 is configured to select one or more LDPC coding parameters, such as a number of LDPC codewords, a codeword size, a number of bits to be repeated, a number of bits to be punctured, or other suitable coding parameters based on the number of bits used by the PHY service fields 910 and 914””, and FIG. 8 in view of c11/l23-32, such as “an A-MPDU includes a number of MPDU delimiters each followed by an MPDU”; second encoding operation is at A-MPDU/PSDU level).  
As to claims 3 and 10, D1 discloses claims 2 and 9, D1 further discloses: wherein the first encoding operation is configured to generate the plurality of sets of encoded bits such that the amplitudes of the plurality of symbols have a non-uniform distribution (Using amplitude to encode/decode symbols bits are well known in the art and Examiner takes an official notice on this statement. For example, LOPEZ (US 20220123901 A1) discloses it in [0054] “Examples of this technique are shown in FIG. 9 and FIG. 10. In these figures the MAC header (comprising the HARQ control bits) is contained in one LDPC codeword, which is mapped to 4-QAM modulation symbols, while the rest of code bits are mapped to 16-QAM modulation symbols”; and QAM encoding does not need to have uniform distribution).  
As to claims 4 and 11, D1 discloses claims 1 and 8, D1 further discloses: wherein the first encoding operation has an intrinsically-variable coding rate (such as FIG. 9-13, wherein encoding for PPDU is considered as intrinsically-variable coding rate; note that the specification does not provide any definition for “intrinsically-variable coding rate”).
As to claims 5 and 7, D1 discloses claims 1 and 6, D1 further discloses: wherein each digital boundary signature of the plurality of digital boundary signatures comprises a predetermined bit sequence recognizable by the at least one receiving device (such as MPDU delimiters or SIG-2 in FIGs. 9-13).
As to claim 12, D1 discloses claims 8, D1 further discloses: wherein the adjustment, by the PHY layer, of the coding rate of the first encoding operation comprises adjusting, by the PHY layer, the coding rate of the first encoding operation on a code-block basis, a group-of-code-blocks basis, or an MPDU basis, based on the number of encoded bits generated by the first encoding operation (such as c13/l45-c14/l62 in view of FIGs. 1-2, 9-10, “coding rate”).
As to claim 13, D1 discloses claims 8, D1 further discloses: monitoring, during or after the first encoding operation, the number of encoded bits generated by the first encoding operation; and determining whether the number of encoded bits is greater than a threshold; and wherein the adjustment, by the PHY layer, of the coding rate of the first encoding operation is responsive to the determination (such as c12/l7-59 and c13/l45-c14/l62 in view of FIGs. 1-2, 8-10, “coding rate”, “threshold number”).
As to claim 14, D1 discloses claims 8, D1 further discloses: monitoring the number of encoded bits generated by the first encoding operation; monitoring a number of information bits input to the first encoding operation; determining whether a difference between the number of encoded bits generated by the first encoding operation and the number of information bits input to the first encoding operation is greater than a threshold; and 6Qualcomm Docket No. 194688 wherein the adjustment, by the PHY layer, of the coding rate of the first encoding operation is responsive to the determination (such as c13/l45-c14/l62 in view of FIGs. 1-2, 9-10, “coding rate”).
As to claim 15, D1 discloses claims 14, D1 further discloses: wherein the adjustment comprises stopping the first encoding operation responsive to determining that the difference is greater than the threshold (such as c12/l7-59 and c13/l45-c14/l62 in view of FIGs. 1-2, 8-10, “coding rate”, “threshold number”).
As to claim 16, D1 discloses claims 14, D1 further discloses: wherein the adjustment comprises repeating one or more of the encoded bits responsive to determining that the difference is less than a threshold (such as c12/l7-59 and c13/l45-c14/l62 in view of FIGs. 1-2, 8-10, “coding rate”, “threshold number”).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9876614) in view of Van (US 10742472 B1).
As to claim 17, D1 discloses claims 8, and is silent but Van, in the same field of endeavor of wireless communication, discloses: wherein the adjustment, by the PHY layer, of the coding rate of the first encoding operation comprises changing a probability mass function associated with the first encoding operation (c23/l7-22 For example, “the shaping encoder 710 may input bits of the first plurality of amplitude bits (for example, the MSBs 706a) into a look-up table (LUT) that includes the set of patterns that implement the probability mass function. In some such implementations, the shaping encoder 710 includes a first LUT for determining the first (real) amplitude components for the first PAM symbol stream based on the first stream of amplitude bits, and a second LUT for determining the second (imaginary) components for the second PAM symbol stream based on the second stream of amplitude bits. The first and the second LUTs may initially be identical in some implementations; however, as described below, the first and the second LUTs may each be independently, dynamically-adjusted or switched-out for a more desirable LUT as the prefix encoding operation progresses in block 602”).  OOSA would have been motivated to use well known technique of Van to the know method of D1 to yield predictable results of encoding wireless signals according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing time of the application to apply the teaching of Van to the method of D1 for the benefit of successful encoding (c23/l7-22 of Van).
As to claim 18, D1 in view of Van discloses claims 17, Van further discloses: wherein the first encoding operation comprises a prefix encoding operation and changing the probability mass function associated with the first encoding operation comprises switching from using a first look-up table associated a first probability mass function to a second look-up table associated with a second probability mass function to perform the prefix encoding operation (c23/l7-22 For example, “the shaping encoder 710 may input bits of the first plurality of amplitude bits (for example, the MSBs 706a) into a look-up table (LUT) that includes the set of patterns that implement the probability mass function. In some such implementations, the shaping encoder 710 includes a first LUT for determining the first (real) amplitude components for the first PAM symbol stream based on the first stream of amplitude bits, and a second LUT for determining the second (imaginary) components for the second PAM symbol stream based on the second stream of amplitude bits. The first and the second LUTs may initially be identical in some implementations; however, as described below, the first and the second LUTs may each be independently, dynamically-adjusted or switched-out for a more desirable LUT as the prefix encoding operation progresses in block 602”). The motivation of combining D1 and Van is the same as the parent claim. 
Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered. The rejections based on 112 have been withdrawn. However, upon further consideration to the claim amendment, a new ground rejection base on 103 has been made as shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462